DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2 and 4-10 are pending for examination. Claims 1, 9, and 10 are independent claims.
This Office Action is Non-Final.

Claim Objections
Claim 1, 9, and 10 are objected to because of the following informalities:  the element “a processor configured to execute the program to perform the instructions including:” is unclear if the processor includes or the instructions include?  For purposes of this office action, the Examiner will interpret this element as “a processor configured to execute the program to perform the instructions, the instructions including:”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Suzuki et al. (U.S. Publ. No. 2013/0097128 A1, cited in IDS submitted 3/13/2019), hereinafter Suzuki.
Regarding claim 1, Suzuki teaches:
A system analysis support device (Suzuki, Fig. 1 Data Gathering/Storing Apparatus 100 and sensor array 200. See paragraph 0054-0091 teaching the system), comprising: 
a memory (Suzuki, Fig. 19 teaches storage section 130 in server-based computer system that includes memory as taught in paragraph 0057 of Suzuki)
storing a program including instructions (Suzuki, Fig. 19, server computer processor 1002 includes various sections 142, 120, 150, 160, 170 that execute or include program instructions/operations as taught in paragraph 0199), and
a processor configured to execute the program to perform the instructions (Suzuki, Fig. 19 teaches data gathering/diagnosing/compressing section 120 in a server-based computer system 1002 that  includes processor, interpreting processor under Broadest Reasonable Interpretation (BRI) as defined in paragraph 0009 of originally filed specification as part of computer) including:
obtaining time series data measured in a system that is to be analyzed (Suzuki, paragraphs 0058-0059 “Time-series sensing information group detected by these sensors is supplied to the data gathering/storing apparatus 100 as input data. …The data gathering section 110 gathers time-series input data received …”. Fig. 2 shows measured data and paragraphs 0069-0070 teach “various kinds of time-series sensing information such as the logging data, the process data and the event data.”), 
calculating transition of abnormality degree representing overall abnormality degree of the system that is to be analyzed, using a predictive model generated (Suzuki, paragraph 0085 and 0091 teach “computing an abnormality degree by making use of a  
so that, with 2 or more time series data items as input, values representing a relationship between said 2 or more time series data items are outputted, and the time series data items (Suzuki, paragraphs 0060-0063 and data from Diagnosis/Compression Management Section 1201 and Data Compressing Section 125 is compared and relations between data outputted as taught in paragraphs 0085-0091 and shown in Fig. 5. Thus, x1 and x2 are 2 time series data items and  eq. 1, d, d1, d2, r1 and r2 are values representing relationship between the 2 time series data items); and 
selecting and presenting time series data items as a representative index indicating change similar to transition of overall abnormality degree of the system that is to be analyzed, from among said time series data items (Suzuki, Figs. 21-22, paragraphs 0228-0244 teach an application of the embodiment described.  Suzuki teaches data items1802 engine speed, cooling water temperature, exhaust pipe temperature, and battery voltage as a function of time (i.e. selecting and presenting time series data items from sensors) Suzuki paragraph 0234 teaches “The time-axis graph displaying screen 1802 displays quantity changes with the lapse of time.” Paragraph 0241 and block 1804 indicates e.  Paragraph 0242 and block 1803 teaches marking the check box assigned to cooling water temperature sensor and thus cooling water temperature graph as a function of time is a representative index that is predominant contributor to equipment abnormality degree graph and indicates change similar to transition of overall abnormality degree of the system over time).

Regarding claim 9, Suzuki teaches:
A system analysis support method (Suzuki, Figs. 1, 15-16 show a method.  See paragraphs 0054-0091 teaching the method), 
for a computer (Suzuki, paragraphs 0002-0007 and Fig. 19 teaches computer),  comprising: 
a memory (Suzuki, Fig. 19 teaches storage section 130 in server-based computer system that includes memory as taught in paragraph 0057 of Suzuki)
storing a program including instructions (Suzuki, Fig. 19, server computer processor 1002 includes various sections 142, 120, 150, 160, 170 that execute or include program instructions/operations as taught in paragraph 0199), and
a processor configured to execute the program to perform the instructions (Suzuki, Fig. 19 teaches data gathering/diagnosing/compressing section 120 in a server-based computer system 1002 that  includes processor, interpreting processor under Broadest Reasonable Interpretation (BRI) as defined in paragraph 0009 of originally filed specification as part of computer) including:
storing a predictive model generated (Suzuki, Fig. 1 Predicted Failure Evidence Diagnosing Section 121 is stored in Predicted-Failure Evidence Diagnosis Implementation History Storing Section 131. Suzuki, paragraphs 0060-0063, Fig. 4, paragraph 0079-0084  
so that, with 2 or more time series data items as input, values representing a relationship between said 2 or more time series data items are outputted (Suzuki, paragraphs 0060-0063 and data from Diagnosis/Compression Management Section 1201 and Data Compressing Section 125 is compared and relations between data outputted as taught in paragraphs 0085-0091 and shown in Fig. 5. Thus, x1 and x2 are 2 time series data items and  eq. 1, d, d1, d2, r1 and r2 are values representing relationship between the 2 time series data items), and 
calculating transition of abnormality degree representing overall abnormality degree of a prescribed system that is to be analyzed, using said predictive model and said time series data items (Suzuki, paragraphs 0060-0063 Fig. 4, paragraph 0079-0084 teaches computing smallest distances as equipment abnormality degree for input data vector time points that after normalization greater than 1 “indicating that an evidence of a predicted abnormality has been detected.”  Thus, transition from normal to abnormal for sensing data can be determined based on threshold test taught in paragraph 0084 that uses predictive model shown in Figs. 3-5 and described in paragraphs 0079-0084.), wherein 
said computer obtains time series data items measured in a system that is to be analyzed (Suzuki, paragraphs 0058-0059 “Time-series sensing information group detected by these sensors is supplied to the data gathering/storing apparatus 100 as input data. …The data gathering section 110 gathers time-series input data received …” Fig. 2 shows ,
calculates transition of abnormality degree representing overall abnormality degree of said prescribed system that is to be analyzed (Suzuki, paragraphs 0060-0063, Fig. 4, paragraph 0079-0084 teaches computing smallest distances as equipment abnormality degree for input data vector time points that after normalization greater than 1 “indicating that an evidence of a predicted abnormality has been detected.”  Thus, transition from normal to abnormal for sensing data can be determined based on threshold test taught in paragraph 0084 that uses predictive model shown in Figs. 3-5 and described in paragraphs 0079-0084.), and 
selects and presents time series data items as a representative index indicating change similar to transition of overall abnormality degree of said system that is to be analyzed, from among said time series data items (Suzuki, Figs. 21-22, paragraphs 0228-0244 teach an application of the embodiment described.  Suzuki teaches data items1802 engine speed, cooling water temperature, exhaust pipe temperature, and battery voltage as a function of time (i.e. selects and presents time series data items from sensors) Suzuki paragraph 0234 teaches “The time-axis graph displaying screen 1802 displays quantity changes with the lapse of time.” Paragraph 0241 and block 1804 indicates that the dump truck cooling water temperature is dominant and “equipment abnormality degree has exceeded 1 at time te.  Paragraph 0242 and block 1803 teaches marking the check box assigned to cooling water temperature sensor and thus cooling water temperature graph as a function of time is a representative index that is predominant contributor to equipment abnormality degree graph and indicates change similar to transition of overall abnormality degree of the system over time). 


A non-transitory computer-readable recording medium storing thereon a program that causes execution of a computer (Suzuki, paragraphs 0002-0007, 0057 Fig. 19 teaches computer/server storing data and programs in storage such as HDD or SSD) comprising: 
a memory (Suzuki, Fig. 19 teaches storage section 130 in server-based computer system that includes memory as taught in paragraph 0057 of Suzuki)
storing a program including instructions (Suzuki, Fig. 19, server computer processor 1002 includes various sections 142, 120, 150, 160, 170 that execute or include program instructions/operations as taught in paragraph 0199), and
a processor configured to execute the program to perform the instructions (Suzuki, Fig. 19 teaches data gathering/diagnosing/compressing section 120 in a server-based computer system 1002 that  includes processor, interpreting processor under Broadest Reasonable Interpretation (BRI) as defined in paragraph 0009 of originally filed specification as part of computer) including:
storing a predictive model generated (Suzuki, Fig. 1 Predicted Failure Evidence Diagnosing Section 121 is stored in Predicted-Failure Evidence Diagnosis Implementation History Storing Section 131. Suzuki, paragraphs 0060-0063, Fig. 4, paragraph 0079-0084 teaches computing smallest distances as equipment abnormality degree for input data vector time points that after normalization greater than 1 “indicating that an evidence of a predicted abnormality has been detected.”  Thus, transition from normal to abnormal for sensing data can be determined based on threshold test taught in paragraph 0084 that uses predictive model shown in Figs. 3-5 and described in paragraphs 0079-0084.) 
so that, with 2 or more time series data items as input, values representing a relationship between said 2 or more time series data items are outputted (Suzuki, x1 and x2 are 2 time series data items and  eq. 1, d, d1, d2, r1 and r2 are values representing relationship between the 2 time series data items), and 
calculating transition of abnormality degree representing overall abnormality degree of a prescribed system that is to be analyzed, using said predictive model and said time series data items (Suzuki, paragraphs 0060-0063 Fig. 4, paragraph 0079-0084 teaches computing smallest distances as equipment abnormality degree for input data vector time points that after normalization greater than 1 “indicating that an evidence of a predicted abnormality has been detected.”  Thus, transition from normal to abnormal for sensing data can be determined based on threshold test taught in paragraph 0084 that uses predictive model shown in Figs. 3-5 and described in paragraphs 0079-0084.), wherein said computer is configured to execute: 
obtaining time series data items measured in a system that is to be analyzed (Suzuki, paragraphs 0058-0059 “Time-series sensing information group detected by these sensors is supplied to the data gathering/storing apparatus 100 as input data. …The data gathering section 110 gathers time-series input data received …” Fig. 2 shows measured data and paragraphs 0069-0070 teach “various kinds of time-series sensing information such as the logging data, the process data and the event data.”),
calculating transition of abnormality degree representing overall abnormality degree of said prescribed system that is to be analyzed (Suzuki, paragraphs 0060-0063, Fig. 4, paragraph 0079-0084 teaches computing smallest distances as equipment abnormality degree for input data vector time points that after normalization greater than 1 “indicating that an evidence of a predicted abnormality has been detected.”  Thus, transition from , and 
selecting and presenting time series data items as a representative index indicating change similar to transition of overall abnormality degree of said system that is to be analyzed, from among said time series data items (Suzuki, Figs. 21-22, paragraphs 0228-0244 teach an application of the embodiment described.  Suzuki teaches data items1802 engine speed, cooling water temperature, exhaust pipe temperature, and battery voltage as a function of time (i.e. selects and presents time series data items from sensors) Suzuki paragraph 0234 teaches “The time-axis graph displaying screen 1802 displays quantity changes with the lapse of time.” Paragraph 0241 and block 1804 indicates that the dump truck cooling water temperature is dominant and “equipment abnormality degree has exceeded 1 at time te.  Paragraph 0242 and block 1803 teaches marking the check box assigned to cooling water temperature sensor and thus cooling water temperature graph as a function of time is a representative index that is predominant contributor to equipment abnormality degree graph and indicates change similar to transition of overall abnormality degree of the system over time), 
to a user (Suzuki, Fig. 22, display 1801 presents data to a user, paragraphs 0242-0244). 

Regarding dependent claim 2, Suzuki teaches wherein said selecting comprises selecting time series data items indicating the change similar to transition of overall abnormality degree of the system that is to be analyzed, in a period until the transition of said overall abnormality degree of the system that is to be analyzed exceeds a prescribed threshold (Suzuki, Abstract, paragraphs 0228-0244 and in particular period time te and threshold allowable error). 

	Regarding dependent claim 4, Suzuki teaches wherein said selecting comprises selecting time series data items in which change similar to transition of overall abnormality degree of the system that is to be analyzed appears in advance by a prescribed time k (Suzuki, Abstract, paragraphs 0054-0091, 0228-0244, Predicted Failure-Evidence Diagnosis Section collects data in advance by time period and stores in storage section 130 for selection). 

Regarding dependent claim 5, Suzuki teaches wherein, as said time series data items, use is made of time series data items obtained by inputting time series data items obtained from a plurality of sensors, to a prescribed predictive model (Suzuki, Fig. 1 sensors 200 is input to predicted Failure-Evidence Diagnosing Section 121, paragraphs 0054-0091). 

Regarding dependent claim 6, Suzuki teaches:
displaying a list of time series data items along with degree of similarity to transition of overall abnormality degree of the system that is to be analyzed, from among said time series data items (Suzuki, Figs. 19-20, Detailed-Diagnosis Section 160, operation/display section 170, paragraphs 0204-0206, 0222-0225), wherein 
the device receives from a user a selection of time series data items indicating change similar to transition of overall abnormality degree of the system that is to be analyzed (Suzuki, paragraphs 0204-0206, 0222-0225, 0228-0244). 

Regarding dependent claim 7, Suzuki teaches said displaying said list of time series data items displays, with regard to individual time series data items, information of the degree of similarity with transition of overall abnormality degree of the system that is to be analyzed, and of advance time thereof (Suzuki, Figs. 19-20, Detailed-Diagnosis Section 160, operation/display section 170, paragraphs 0204-0206, 0222-0225).  

	Regarding dependent claim 8, Suzuki teaches receiving a selection of time series data items to be excluded in calculation of transition of said abnormality degree representing overall abnormality degree of the system that is to be analyzed in said calculating overall abnormality degree (Suzuki, Fig. 16, exclude certain data based on result of condition s104, also see paragraphs 0054-0091, 0228-0244). 

Response to Arguments
Applicant’s arguments filed June 4, 2021 have been fully considered, but they are not persuasive.  
With regard to the 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejections of claims 1-2 and 4-10, Applicant’s Remarks on page 9 for claim 1 states that: 
the alleged representative indexes … are instead indicators of the degree of abnormality of the overall apparatus at a certain time. See Suzuki at para. [0090]-[0091].  The representative index in Applicant’s claim 1, on the other hand, is a selection of indicators that show the transition most similar to the transition of the degree of abnormality of the overall apparatus. 

However, as given in the rejection above, Suzuki in Figs. 21-22 and paragraphs 0228-0244 teaches a selection of indicators including engine speed, cooling water temperature, exhaust pipe temperature, and battery voltage.  Fig. 22, block 1803 and 1804 shows selection of the indicator, cooling water temperature, whose transition is most similar to the transition of the degree of abnormality in the graphs of equipment abnormality degree and cooling water temperature shown in block 1802.  Thus, Applicant’s argument is not persuasive and the rejection of claim 1 is maintained.
For at least the reasoning provided above, amended claims 1, 9, and 10 and their dependent claims remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  
Bird et al. (U.S. Patent Publication No. 2014/0157235 A1) teaches reliability of one or more software modules is projected according to a current state. Preferably, a data processing support provider separate from the service-providing enterprise maintains historical field support data concerning significant field defect events with respect to various resources, and uses this data for projecting reliability of the resources. Preferably, software module reliability projections are used to support an analysis of risk of degradation of a service specified in a service requirements specification when provided by a configuration of data processing resources specified in a configuration specification. 
Tarango et al. (U.S. Patent Publication No. 2021/0191726 A1) teaches continuous monitoring of telemetry.  An example apparatus includes a fault predictor to predict an outcome of one or more execution paths. A resolution handler is to determine one or more resolution strategies for an execution path and apply a resolution strategy. An impact trainer is to determine whether the predicted outcome of the execution path has changed and store impact data of one or more applied resolution strategies.

Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 



/I.C./Examiner, Art Unit 2114  

/MATTHEW M KIM/Supervisory Patent Examiner, Art Unit 2114